DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a first pump source outputting a first pump beam propagating through the first non-stationary gain portion parallel to the axis and sufficient to emit the first CW laser beam so as to provide the first mid- IR gain; a second pump source outputting a second beam propagating through the second non-stationary gain portion parallel to the axis and sufficient to emit a CW laser second laser beam so as to provide the second mid-IR gain; …wherein the first and second non-stationary gain portions of the ring in transit through the resonant cavity receive respective second and first laser beams so as to increase a power of the mid-IR output”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828